Citation Nr: 1613634	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for headaches.

2.  Entitlement to a higher evaluation for post traumatic stress disorder (PTSD)), to include the propriety of a reduction from 50 to 30 percent, effective from July 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.  The Veteran is a recipient of a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The record raises a claim for service connection for traumatic brain injury (TBI).  See December 2015 statement from clinical counselor.  The claim is referred to the RO for appropriate development and consideration.  

This case was remanded to the AOJ in May 2015 and has been returned for review.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed headaches are related to his service connected PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a headache disorder as secondary to service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

A VA examination was conducted in August 2015 to determine the etiology of the Veteran's diagnosed headache disorder.  The VA examiner concluded that the Veteran's headaches were unrelated to his military service to include service connected disabilities to include residuals from a head wound, PTSD, and tinnitus.  In providing his rationale the physician stated that headaches were not presumptive complications of these disabilities.  The examiner went on to point out that comorbid conditions including non-service connected disabilities of obstructive sleep apnea and hypertension could contribute to his headaches.  The physician further noted that the pressure caused by non-service connected perineural cysts could also be the cause of the Veteran's headaches.

In a December 2015 statement, the Veteran's counselor who is a specialist in clinical trauma noted that the Veteran's headaches worsened with his PTSD and, in essence, concluded that were interrelated.     

As the record contains credible medical opinions weighing both in favor of and against the Veteran's claim, the Board finds that the evidence regarding a causal relationship between the service connected PTSD and the Veteran's headaches, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for headaches, as secondary to service-connected PTSD.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Entitlement to service connection for a headache disorder, is granted.

REMAND

In April 2015, the RO notified the Veteran that the rating for PTSD would be reduced from 50 percent to 30 percent, effective July 1, 2015.  In December 2015, the Veteran indicated disagreement with the reduction in rating.  The RO has not issued a statement of the case (SOC).  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC with respect to the rating reduction for PTSD.  The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal as to this disability to the Board.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




